Smith, J.
delivered the opinion and judgment of the court.—It seems to the court that, according to the provisions of the act of assembly upon which the indictment in this case is founded, the prosecution against the prisoner is as a principal felon, and not as an accessory; consequently the record of the conviction of the negro slave Nelson in the bill of exceptions mentioned could not be used as evidence against the prisoner on his trial. Therefore it is considered by the court that the judgment aforesaid be reversed, the verdict set *697aside, and a new trial awarded; on which trial the said record is not to be permitted to be given in evidence.

The indictment in the foregoing case is founded upon the act of March. 15.1832, Sess. Acts of 1831-2, ch. 22. Suppl. to Rev. Code, ch. 187. § 10. p. 248. which enacts, that “ if any white person, free negro or mulatto shall hereafter receive from any slave, free negro or mulatto any stolen goods, knowing the said goods to have been stolen, he or she shall be adjudged guilty of larceny of the said goods, and punished in the same manner and to the same extent as if the receiver had actually stolen the said goods; but nothing herein contained shall be so construed as to prevent the prosecution, conviction and punishment of the person who actually shall have stolen them, as heretofore.”